Citation Nr: 1211497	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  08-14 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for a lung disorder.

2. Entitlement to service connection for residuals of heat exhaustion.

3. Entitlement to service connection for an acquired psychiatric disorder, to include anxiety.

4. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to June 1966 and from June 1993 to March 1994.  Additionally, he had multiple periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the Indiana National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In January 2009, the Veteran testified at a personal hearing before a Decision Review Officer (DRO), sitting at the RO.  A transcript of the hearing is associated with the claims file.

With regard to the Veteran's claim for service connection for anxiety, the Board observes that the Veteran's symptoms have been assigned multiple diagnoses.  Accordingly, the Board has broadened the claim to include any acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  

Additionally, the Board notes that the Veteran appealed the denial of claims for service connection for tinnitus and costochondritis; however, these claims were granted by the RO in April 2008 and May 2009, respectively.  Therefore, the Board no longer has jurisdiction over these issues.

The issues of entitlement to service connection for an acquired psychiatric disorder and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The medical evidence of record does not demonstrate that the Veteran has a currently diagnosed lung disorder.

2. The medical evidence of record does not demonstrate that the Veteran has a currently diagnosed disorder that is a residual of heat exhaustion.


CONCLUSIONS OF LAW

1. A lung disorder was not was not incurred in or aggravated by the Veteran's military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 

2. Residuals of heat exhaustion were not incurred in or aggravated by the Veteran's military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claims and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claims.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA must inform a claimant about the information and evidence not of record that is necessary to substantiate the claims, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established.  

VCAA notice must be provided before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran was provided with VCAA notification letters in November 2006 and December 2006, prior to the initial unfavorable AOJ decision issued in April 2007.  

The Board observes that the pre-adjudicatory VCAA notices informed the Veteran of the type of evidence necessary to establish service connection, how VA would assist in developing the claims, and his and VA's obligations in providing evidence for consideration.  They also provided notice with respect to disability ratings and effective dates.  Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claims, has been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the claims and providing him with a VA examination.  The Veteran's service treatment records, private treatment records, and the report of an April 2009 VA respiratory examination were reviewed by both the AOJ and the Board in connection with adjudication of the claims.  The Veteran has not identified any additional records that VA needs to obtain to ensure an equitable adjudication of the claims.

With regard to the VA examination, the Board notes that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Initially, the Board notes that the April 2009 VA examination was specific to the Veteran's service-connected costochondritis; however, as it relates to the Veteran's complaints of chest pain and shortness of breath, it is relevant to the claim for service connection for a lung disorder as well.  The Board observes that the examiner reviewed the claims file, noting relevant documents in service treatment records and post-service treatment evidence, documented the Veteran's subjective complaints and medical history, and examined the Veteran.  She then provided findings that were pertinent to both the service-connected costochondritis and the claimed lung disorder and which she then related to the costochondritis, making no finding of another lung disability.  There is nothing to suggest that the examiner's findings were incomplete or inconsistent with the other medical evidence contained in the claims file.  
 
The Board observes that the examiner did not provide an opinion with respect to a lung disorder; however, as there was no lung disorder diagnosed, there was no disability for which the etiology remained in question.  

Similarly, the Board observes that the Veteran was not afforded a VA examination with respect to his heat exhaustion claim.  The medical records associated with the claims file do not contain any diagnosis associated with residuals of heat exhaustion.  Although the Veteran complains of dizziness, there is no competent medical evidence referencing this symptom or any diagnosis that relates to heat exhaustion.  Therefore, without evidence of a current diagnosis related to residuals of heat exhaustion, the Board finds that a VA examination is not necessary with regard to that claim.  Accordingly, the Board concludes that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on 
appeal has been met.  38 C.F.R. § 3.159 (c)(4).  

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the appellant's claims without further development and additional efforts to assist or notify the appellant in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant).  Therefore, the Board determines that the appellant will not be prejudiced by the Board proceeding to the merits of the claims.

II. Analysis

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under section 3.303(b), an alternative method of establishing the second and/or third Caluza element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post-service symptomatology.  See Savage, 10 Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).

For VA compensation purposes, service includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury, incurred or aggravated in the line of duty, and any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24); § 38 C.F.R. § 3.6.  Active duty is full time duty in the Armed Forces other than ACDUTRA.  Id.  With regard to National Guard and Reserve service, ACDUTRA is full time duty performed under 32 U.S.C. §§ 316, 502, 503, 504, or 505 or the prior corresponding provisions of law.  Id.  INACDUTRA is duty other than full-time duty performed under the same provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505 or the prior corresponding provisions of law.  Id.       

The Veteran claims that he has a current disorder of the lungs related to a collapsed lung in service and residuals of heat exhaustion experienced in service.  Therefore, he contends that service connection is warranted for these disorders.

The Veteran's service treatment records reveal treatment for a spontaneous pneumothorax in September 1964 and for heat exhaustion in August 1999.  The Board observes that the former occurred during the Veteran's period of active duty and the latter occurred during a period of ACDUTRA, as documented on the line of duty assessment.  

However, the post-service treatment evidence fails to reveal any symptoms or disorder of the lungs, separate and apart from those symptoms rated as part of the Veteran's service-connected costochondritis.  Additionally, the Veteran reports experiencing dizziness at times, but the treatment evidence of record reveals neither complaints of dizziness nor an associated diagnosis.  Further, there is no reference to any symptoms in relation to the Veteran's in-service bout of heat exhaustion.  In fact, the Veteran testified in January 2009 that he had not received treatment for either of these claimed disorders. 
 
Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Here, the Veteran is competent to speak to symptoms such as chest pain, breathing problems, and dizziness.  However, he is not competent to associate a diagnosis with these symptoms.  Thus, the Board concludes that the Veteran does not have a current diagnosis of a lung disorder or residuals of heat exhaustion.  Where there is no disability, there can be no entitlement to compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, absent competent evidence of a current disability with respect to the lung disorder and heat exhaustion claims, the preponderance of the evidence is against the Veteran's claims for service connection.  Therefore, his claims must be denied.


ORDER

Service connection for a lung disorder is denied.

Service connection for residuals of heat exhaustion is denied.


REMAND

Reasons for remand: to send corrective VCAA notice, to obtain service personnel records, and to schedule additional VA examinations

With respect to the Veteran's claim for service connection for an acquired psychiatric disorder, the Board observes that the Veteran was not afforded a VA examination to establish the existence and etiology of the claimed disorder.  As indicated in the Introduction, the Veteran carries various psychiatric diagnoses, including depression, panic disorder, and anxiety disorder.  The Veteran claims that his acquired psychiatric disorder is a result of his service-connected costochondritis and/or is directly related to his military service, to include being caused by his in-service episode of heat exhaustion.  The Board determines that the Veteran should be afforded a VA examination to assess the etiology of his acquired psychiatric disorder.

Additionally, as there is a question of secondary service connection with regard to the Veteran's acquired psychiatric disorder, he should be notified of the evidentiary requirements of a secondary service connection claim, to include notice in accordance with 38 C.F.R. § 3.310 and Allen v. Brown, 7 Vet. App. 439 (1995).

With regard to the Veteran's bilateral hearing loss claim, the Board observes that he was provided a VA audiological examination in February 2008.  The examiner opined that the Veteran's hearing loss is less likely as not a result of military noise exposure.  However, the sole basis for the opinion was a normal audiological examination at discharge, which is an insufficient rationale for a negative opinion.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Therefore, the Board determines that the Veteran should be afforded another VA audiological examination to assess the etiology of his claimed bilateral hearing loss.

Finally, as the Veteran had substantial amounts of both ACDUTRA and INACDUTRA, it is possible that any claimed disability could be the result of disease or injury during such a period.  Accordingly, the Veteran's complete service personnel records (201 file) should be requested, to include all available active duty and reserve personnel records, so that any complaint, treatment, or diagnosis present in service treatment records can be associated with the particular period of service.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a corrective VCAA notice that provides information as to the evidence necessary to support a claim for service connection for a secondary basis in accordance with 38 C.F.R. § 3.310 and Allen, supra.

2. Request the Veteran's complete service personnel records (201 file) from the National Personnel Records Center and any other appropriate sources, to include the Adjutant General of the Indiana National Guard.  All requests and responses, positive and negative, should be associated with the claims file.   

3. Schedule the Veteran for a VA examination in order to ascertain the etiology of his claimed acquired psychiatric disorder.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

a. Is it at least as likely as not (50 percent probability or greater) that any acquired psychiatric disorder exhibited by the Veteran currently, i.e., at the time he filed his claim in July 2006 to the present, is a result of a service-connected disability, to include his service-connected costochondritis and its symptomatology?

b. Is it at least as likely as not (50 percent probability or greater) that any acquired psychiatric disorder exhibited by the Veteran currently, i.e., at the time he filed his claim in July 2006 to the present, is a result of his military service, to include, but not limited to, his bout of heat exhaustion? 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

  A clear rationale for all opinions and conclusions reached must be provided and a discussion of the facts and medical principles would be helpful to the Board.  

4. Schedule the Veteran for a VA audiological examination in order to ascertain the etiology of his claimed bilateral hearing loss.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following: 

Is it at least as likely as not that the Veteran's bilateral hearing loss is causally or etiologically a result of his military service, to include his in-service noise exposure both during active duty and any periods of ACDUTRA and INACDUTRA?

The examiner should, to the extent possible, identify the period of service during which the bilateral hearing loss had its onset.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

  A clear rationale for all opinions and conclusions reached must be provided and a discussion of the facts and medical principles would be helpful to the Board.  

5. After completing the above actions, the AOJ should conduct any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs.

When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence and the claims should be readjudicated.  If any benefit sought is not resolved to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
KATHLEEN K. GALLGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


